Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 19 has been canceled. Claims 1-18 and 20 are pending. Claims 1-18 and 20 have been examined. Claims 1-18 and 20 have been rejected.

Response to Arguments
Applicant's arguments filed 6/1/2021 regarding the 35 USC 101 rejections have been fully considered and are persuasive. The 35 USC 101 rejections the claims have been withdrawn.

Applicant’s arguments with respect to claims 1, 20, and dependent claims 2-18, filed 6/1/2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abhulimen (Model for Risk and Reliability Analysis of Complex Production Systems: Application to FPSO/Flow-Riser System, Computer and Chemical Engineering 33, 2009 pp. 1306-1321) in view of Zyglowicz et al. (US 2014/0365191) and Zombo et al. (US 2009/0312956).

As per claim 1, Abhulimen teaches a method of customizable service for an asset, the method comprising:
generating a predictive model for each asset of a plurality of assets forming a fleet, each predictive model based on an operational profile for the asset, the predictive model including a probability density function associated with the operational durability of the asset (p. 1307 right col. ¶ 3 – eq. (3), p. 1309 left col. all paragraphs and equations, p. 1310 left col. all paragraphs and eqs.; Abhulimen teaches using exponential probability distribution function to model predictive reliability of a component of composite mechanical systems as shown in p. 1307 right col. ¶ 3 – eq. (3), p. 1309 left col. all paragraphs and equations; a probability distribution function is equivalent to a probability density function, and reliability of a component is interpreted as operational durability of the asset; the predictive model is used for a typical FPSO system based on its operation);
combining each of the predictive models to generate a predicted compound fleet performance model, the fleet performance model including a combined probability density function (p. 1310 left col. all paragraphs and eqs.; Abhulimen teaches generating risk and reliability models for a system comprising of components in series and/or parallel);
collecting actual asset performance for the at least one asset of the plurality of assets (p. 1309 left col. last paragraph – right col. ¶ 1; Abhulimen teaches using empirical and historical data to determine weights for parameters in a predictive model);
but does not teach:

establishing a maintenance strategy associated with at least one asset associated with the fleet, the maintenance strategy including user defined metrics;
generating, via at least one sensor, evaluation data of an asset of the plurality of assets, the evaluation data including an image of one or both of the gas turbine engine and the component of the gas turbine engine;
receiving, via a computer processor, the image included with the evaluation data from the at least one sensor, and determine, via the computer processor, actual asset performance and maintenance data for the at least one asset of the plurality of assets based on the image included in the evaluation data while the computer processor is online to generate actual asset metrics;
collecting actual asset performance and maintenance data for the at least one asset of the plurality of assets to generate actual asset metrics;
determining, by a computer processor, a fleet performance profile based on the actual asset metrics indicative of a health assessment of the fleet;
comparing, by the computer processor, the predicted fleet performance profile with the actual fleet performance profile; and
ascertaining actionable choices for managing the assets based on a deviation of the predicted fleet performance profile and the actual fleet performance profile.
	However, Zyglowicz teaches:
establishing a maintenance strategy associated with at least one asset associated with the fleet, the maintenance strategy including user defined metrics (¶ 0023, 0025, 0027; Zyglowicz teaches generating recommended maintenance actions for an industrial asset or for a fleet of industrial assets based on predictive probability corresponding to confidence 
generating, via at least one sensor, evaluation data of an asset of the plurality of assets, the evaluation data of one or both of the turbine engine and the component of the turbine engine (¶ 0023, 0025-0026; Zyglowicz teaches generating data for a power system comprising data from sensors for thousands of industrial assets including turbines, which are turbine engines, for evaluation);
receiving, via a computer processor, the image included with the evaluation data from the at least one sensor, and determine, via the computer processor, actual asset performance and maintenance data for the at least one asset of the plurality of assets based on the evaluation data while the computer processor is online to generate actual asset metrics (¶ 0025-0026, 0042, 0113, Fig. 12; Zyglowicz teaches receiving data of a power system comprising data from sensors for thousands of industrial assets; Zyglowicz teaches performing this by a system according to Fig. 12 comprising computers, to determine actual asset performance and maintenance data for the at least one asset as recited);
determining, by a computer processor, a fleet performance profile based on the actual asset metrics indicative of a health assessment of the fleet (¶ 0042; Zyglowicz teaches using the provided process to generate health profile for a plurality of industrial assets, corresponding to a fleet of assets);
comparing, by the computer processor, the predicted fleet performance profile with the actual fleet performance profile (¶ 0032, 0038, 0042; Zyglowicz teaches updating industrial assets with actual events regarding assets’ health and maintenance to evaluate reliability and health profile and comparing with the models’ prediction); and
ascertaining actionable choices for managing the assets based on a deviation of the predicted fleet performance profile and the actual fleet performance profile (¶ 0038-0040; 
Abhulimen and Zyglowicz are analogous art because they deal with generating predictive models for a system comprising of a plurality of components to evaluate reliability of the system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abhulimen and Zyglowicz. One of ordinary skill in the art would have been motivated to make such a combination because Zyglowicz’s teaching would have helped update a model for generating a health profile of a composite system based on actual data to improve the effectiveness of the overall benefit of the recommended maintenance actions (¶ 0029).
Abhulimen and Zyglowicz do not teach:
the evaluation data including an image of one or both of the gas turbine engine and the component of the gas turbine engine; and
receiving, via a computer processor, the image included with the evaluation data from the at least one sensor, and determine, via the computer processor, actual asset performance and maintenance data for the at least one asset of the plurality of assets based on the image included in the evaluation data while the computer processor is online to generate actual asset metrics.
However, Zombo teaches:
the evaluation data including an image of one or both of the gas turbine engine and the component of the turbine engine (¶ 0025, 0031, 0034; Zombo teaches components of a gas turbine engine being thermally imaged to be used as data for analysis by an expert system);
receiving, via a computer processor, the image included with the evaluation data from the at least one sensor, and determine, via the computer processor, actual asset performance and maintenance data for the at least one asset of the plurality of assets based on the image included in the evaluation data while the computer processor is 
Abhulimen, Zyglowicz, and Zombo are analogous art because they deal predictive model for a system associating with repair and maintenance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abhulimen, Zyglowicz, and Zombo. One of ordinary skill in the art would have been motivated to make such a combination because Zombo’s teachings would have allowed remote thermal imaging of critical turbine components with little or no disassembly (¶ 0018).

As per claim 2, Abhulimen teaches the method of claim 1, wherein the predictive model is based on a Weibull distribution (p. 1307 right col. ¶ 2, p. 1309 left col. ¶ 2).

As per claim 3, Abhulimen teaches the method of claim 1, wherein the predictive model is based on at least one of delivery schedules, repair models (p. 1310 right col. ¶ 3-4; Abhulimen teaches generating a predictive model associated with state of repairable), overhaul models, mission data.

As per claim 4, Abhulimen teaches the method of claim 1, wherein the combining includes an integration of each probability density function associated with the fleet (p. 1310 left col. all paragraphs before section 3. Model applications to FPSO-flow line Riser pipeline system; Abhulimen teaches integration of each probability density function associated with the fleet).

As per claim 5, Abhulimen and Zombo do not teach the method of claim 1, wherein the determining includes updating the predictive models for the assets of the fleet based on the collected performance and maintenance data.
However, Zyglowicz teaches:
wherein the determining includes updating the predictive models for the assets of the fleet based on the collected performance and maintenance data (¶ 0032, 0038, 0042; Zyglowicz teaches updating industrial assets with actual events regarding assets’ health and maintenance to evaluate reliability and health profile and comparing with the models’ prediction).
Abhulimen, Zyglowicz, and Zombo are analogous art because they deal with generating predictive models for a system comprising of a plurality of components to evaluate reliability of the system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abhulimen, Zombo, and Zyglowicz. One of ordinary skill in the art would have been motivated to make such a combination because Zyglowicz’s teaching would have helped update a model for generating a health profile of a composite system based on actual data to improve the effectiveness of the overall benefit of the recommended maintenance actions (¶ 0029).

As per claim 6, Abhulimen teaches the method of claim 1, wherein the actual asset performance and maintenance data includes at least one of actual failure data (p. 1309 left col. last paragraph – right col. ¶ 1), actual repair rates associated with selected assets in the fleet.
Abhulimen and Zyglowicz do not teach:
wherein the at least one sensor is configured to detect infrared or millimeter wave frequencies to generate the image of one or both of the gas turbine engine and the component of the gas turbine engine.

wherein the at least one sensor is configured to detect infrared or millimeter wave frequencies to generate the image of one or both of the gas turbine engine and the component of the gas turbine engine (¶ 0025, 0035-0036; Zombo teaches using image data of turbine components from sensors including IR, infrared, sensors).
Abhulimen, Zyglowicz, and Zombo are analogous art because they deal with generating predictive models for a system comprising of a plurality of components to evaluate reliability of the system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abhulimen, Zyglowicz, and Zombo. One of ordinary skill in the art would have been motivated to make such a combination because Zombo’s teachings would have allowed remote thermal imaging of critical turbine components with little or no disassembly (¶ 0018).

As per claim 7, Abhulimen teaches the method of claim 1, including collecting actual failure rate (p. 1309 left col. last paragraph – right col. ¶ 1) 
Abhulimen and Zombo do not teach: 
wherein the comparing is based on determining if an actual failure rate exceeds an expected or predicted failure rate. 
However, Zyglowicz teaches:
Comparing actual data and predicted data based on determining if an actual data exceeds an expected or predicted data (¶ 0032, 0038, 0042; Zyglowicz teaches comparing actual data with predicted data to determine discrepancies; determining discrepancies suggests exceeding or below predicted data).
Abhulimen, Zyglowicz, and Zombo are analogous art because they deal with generating predictive models for a system comprising of a plurality of components to evaluate reliability of the system. It would have been obvious to one of ordinary skill in the art before the 

As per claim 8, Abhulimen and Zombo do not teach the method of claim 1, wherein the actionable choices are based on computing a deviation of fleet level actual failure data from predictions and updating the predictive models based on the deviation.
However, Zyglowicz teaches:
wherein the actionable choices are based on computing a deviation of fleet level actual failure data from predictions and updating the predictive models based on the deviation (¶ 0038-0040; Zyglowicz teaches identifying differences between actual and predicted performance and maintenance based on the comparison to update maintenance plan).
Abhulimen, Zyglowicz, and Zombo are analogous art because they deal with generating predictive models for a system comprising of a plurality of components to evaluate reliability of the system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abhulimen, Zyglowicz, and Zombo. One of ordinary skill in the art would have been motivated to make such a combination because Zyglowicz’s teaching would have helped determine the assessment period and/or the prediction period, the number of maintenance plans generated by the model and/or the durations of those maintenance plans (¶ 0040).

As per claim 10, Abhulimen and Zombo do not teach the method of claim 1, further including adjusting mission profiles for at least one asset based on the actual fleet performance deviation from a predicted fleet performance.
However, Zyglowicz teaches:
adjusting mission profiles for at least one asset based on the actual fleet performance deviation from a predicted fleet performance (¶ 0007, 0055; Zyglowicz teaches a predictive model to generate health profiles of one or more assets and update of the model and health profiles based on actual data; the updated health profiles of one or more assets corresponds to adjusting mission profiles of the corresponding one or more assets).
Abhulimen, Zyglowicz, and Zombo are analogous art because they deal with generating predictive models for a system comprising of a plurality of components to evaluate reliability of the system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abhulimen, Zyglowicz, and Zombo. One of ordinary skill in the art would have been motivated to make such a combination because Zyglowicz’s teaching would have partially or fully characterized a health profile for the asset in advance (¶ 0055).

As per claim 11, Abhulimen and Zombo do not teach the method of claim 1, further including adjusting a maintenance strategy for at least one asset based on an actual fleet performance deviation from a predicted fleet performance.
However, Zyglowicz teaches:
adjusting a maintenance strategy for at least one asset based on an actual fleet performance deviation from a predicted fleet performance (¶ 0038-0040; Zyglowicz teaches identifying differences between actual and predicted performance and maintenance based on the comparison to update maintenance plan).


As per claim 12, Abhulimen and Zombo do not teach the method of claim 1, further including adjusting a maintenance strategy for at least one asset based on at least one of actual fleet performance and actual asset performance.
Zyglowicz teaches:
adjusting a maintenance strategy for at least one asset based on at least one of actual fleet performance and actual asset performance (¶ 0038-0040; Zyglowicz teaches identifying differences between actual and predicted performance and maintenance based on the comparison to update maintenance plan).
Abhulimen, Zyglowicz, and Zombo are analogous art because they deal with generating predictive models for a system comprising of a plurality of components to evaluate reliability of the system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abhulimen, Zyglowicz, and Zombo. One of ordinary skill in the art would have been motivated to make such a combination because Zyglowicz’s teaching would have determine the assessment period and/or the prediction period, the number of maintenance plans generated by the model and/or the durations of those maintenance plans (¶ 0040).

As per claim 13, Abhulimen and Zombo do not teach the method of claim 1, further including updating a predictive model associated with at least one asset of the plurality of assets based on at least one of actual fleet performance and actual asset performance.
Zyglowicz teaches:
updating a predictive model associated with at least one asset of the plurality of assets based on at least one of actual fleet performance and actual asset performance (¶ 0038-0039).
Abhulimen, Zyglowicz, and Zombo are analogous art because they deal with generating predictive models for a system comprising of a plurality of components to evaluate reliability of the system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abhulimen, Zyglowicz, and Zombo. One of ordinary skill in the art would have been motivated to make such a combination because Zyglowicz’s teaching would have determine the assessment period and/or the prediction period, the number of maintenance plans generated by the model and/or the durations of those maintenance plans (¶ 0040).

As per claim 14, , Abhulimen teaches the method of claim 1, further including the generating, combining, and collecting (as discussed in claim 1)
Abhulimen and Zombo do not teach:
reiterating at least the generating, combining, collecting, determining, comparing, and ascertaining for a selected duration.
	However, Zyglowicz teaches:
reiterating at least the generating, collecting, determining, comparing, and ascertaining for a selected duration (¶ 0095, 0103, 0106, Fig. 9).
Abhulimen, Zyglowicz, and Zombo are analogous art because they deal with generating predictive models for a system comprising of a plurality of components to evaluate reliability 

As per claim 16, Zyglowicz teaches the method of claim 1, wherein the predictive model includes a selected look ahead time (¶ 0035, Fig. 46; Zyglowicz teaches a predictive model looking ahead with indicated time as in Fig. 46).

As per claim 18, Zyglowicz teaches the method of claim 1, further including generating a report indicative of at least an actual fleet performance deviation from a predicted fleet performance (¶ 0064, Figs. 3-4; Zyglowicz illustrates graphs of predicted output of the model, Fig. 3, and actual measurement, Fig. 4, to show performance deviation).

As per claim 20, these limitations have been discussed in claim 1, and Abhulimen teaches a computer program to perform (p. 1313 left col. ¶ 1). The claim is, therefore, rejected for the same reasons.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abhulimen in view of Zyglowicz et al. and Zombo et al. as applied to claim 8 above, and further in view of Ferson et al. (Validation of Imprecise Probability Models, Sandia National Laboratories, Stony Brook University, 2008).

As per claim 9, Abhulimen, Zyglowicz, and Zombo do not teach the method of claim 8, wherein the computing is based on a Wasserstein distance. 
However, Ferson teaches:
the computing is based on a Wasserstein distance (p. 3 ¶ 3, p. 9 ¶ 3 – p. 10 ¶ 1, p. 10 ¶ 3-4; Ferson teaches computing differences between prediction and measured data using Wasserstein distance).
Abhulimen, Zyglowicz, Zombo, and Ferson are analogous art because they deal with a generating predictive model. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abhulimen, Zyglowicz, Zombo, and Ferson. One of ordinary skill in the art would have been motivated to make such a combination because Ferson’s teaching would have validated the match between a model’s predictions and any empirical observations relevant to those predictions for any distributions (p. 1 Abstract, p. 10 ¶ 4).

Claims 15, 17 is rejected under 35 U.S.C. 103 as being unpatentable over Abhulimen in view of Zyglowicz et al. and Zombo et al. as applied to claims 14, 16 above, and further in view of Nilsson et al. (Maintenance Management of Wind Power Systems Using Condition Monitoring Systems – Life Cycle Cost Analysis for Two Case Studies, IEEE Transactions on Energy Conversion, Vol. 22, No. 1, Mar. 2007).

As per claim 15, Abhulimen, Zyglowicz, and Zombo do not teach the method of claim 14, wherein the selected duration corresponds to a duration of a maintenance contract.  
However, Nilsson teaches:
Performing maintenance management according duration of a maintenance contract (p. 224 right col. paragraph right above section A. System Data, last 2 paragraphs; Nilsson 
Abhulimen, Zyglowicz, Zombo, and Nilsson are analogous art because they deal with life of system associating with repair and maintenance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abhulimen, Zyglowicz, Zombo, and Nilsson. One of ordinary skill in the art would have been motivated to make such a combination because Nilsson’s teachings would have provided a efficiently planned maintenance during a maintenance contract (p. 228 right col. ¶ 4).

As per claim 17, Abhulimen, Zyglowicz, and Zombo do not teach the method of claim 16, wherein the selected look ahead time is less than or equal to a contract duration. 
However, Nilsson teaches:
Performing maintenance management according duration of a maintenance contract (p. 224 right col. paragraph right above section A. System Data, last 2 paragraphs; Nilsson teaches a maintenance contract and schedule for maintenance, so it would be inherent that the look ahead time is less than or equal to the maintenance contract).
Abhulimen, Zyglowicz, Zombo, and Nilsson are analogous art because they deal with life of system associating with repair and maintenance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abhulimen, Zyglowicz, Zombo, and Nilsson. One of ordinary skill in the art would have been motivated to make such a combination because Nilsson’s teachings would have provided an efficiently planned maintenance during a maintenance contract (p. 228 right col. ¶ 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129